Townsend, Judge.
This court in a judgment entered in this case (97 Ga. App. 118, 102 S. E. 2d 686) reversed a judgment of the trial court directing a verdict in favor of the defendant, and the Supreme Court of Georgia on certiorari having reversed the judgment of this court (214 Ga. 187, 104 S. E. 2d 113), the judgment of reversal originally rendered by this court is vacated, and the judgment of the trial court is affirmed in accordance with and pursuant to the mandate of the Supreme Court.

Judgment affirmed.


Gardner, P. J., and Carlisle, J., concur.